McMüRRAY, Presiding Judge.
Roy Gates, a Georgia prison inmate, commenced this civil action against the Sheriff of Coweta County and the Warden of Calhoun State Prison, over their failure to protect him from the attack of other inmates. The trial court granted summary judgment for the defendants on December 31, 1997, and Gates filed this pro se direct appeal on January 13, 1998.
Under OCGA § 42-12-8, the discretionary appeal procedures pursuant to OCGA § 5-6-35 are required in all appeals brought by inmates in civil actions. Jones v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997). Gates’s failure to comply with those requisite discretionary procedures deprives this Court of the jurisdiction to consider this case, and the appeal must be dismissed.

Appeal dismissed.


Blackburn and Eldridge, JJ., concur.